Citation Nr: 0314154	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  97-07 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals of excision of a lipoma of the 
right neck as a result of surgical and medical treatment by 
the Department of Veterans Affairs in August 1994.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
August 1959.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1996 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board in July 1999.


FINDINGS OF FACT

1.  The August 1994 VA surgery did not result in additional 
disability.

2.  Minimal scarring, loss of sensation, and loss of muscle 
mass residuals were necessary consequences of the August 1994 
VA surgery.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability from residuals of excision of a lipoma 
of the right neck as a result of VA medical treatment is not 
warranted.  38 U.S.C.A. §§ 1131, 1151, 5103, 5103A, 5107 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that the RO decisions 
provided to the veteran in this case have notified him of all 
regulations pertinent to compensation under the provisions of 
38 U.S.C.A. § 1151, informed him of the reasons for which it 
had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  Further, the Board notes that the claims file 
contains relevant post-service medical records, including 
opinions from VA physicians that addressed the veteran's 
contentions in this case.  The veteran has not referenced any 
existing evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the appellant and that no further action 
is necessary.

Title 38, United States Code, Section 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical or surgical treatment, compensation shall 
be awarded in the same manner as if such disability were 
service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  However, those amendments 
apply only to claims for compensation under 38 U.S.C.A. § 
1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97 (Dec. 31, 1997).  Therefore, because the 
veteran filed his claim prior to October 1, 1997, the only 
issue before the Board is whether he suffered additional 
disability as a consequence of VA treatment.

In August 1994 the veteran underwent surgical removal of a 
right cervical lipoma at a VA medical facility.  The veteran 
was left with a depression just proximal to the incision, 
resulting in asymmetry of the two sides of the neck in 
comparing the right to the left.  Also present was a 
decreased sensation superior to and distal to the incision.  
An April 1996 VA record noted a diagnosis of iatrogenic 
peripheral nerve injury to the right side of the neck with 
corresponding musculature absence.

The veteran contends that as a result of the August 1994 
surgery, he experiences numbness at the surgical area and 
also asserts that a section of his neck did not "fill in" 
as he was told it would.  He states that his neck now "looks 
funny."

In an undated statement received prior to July 1999, a VA 
physician (W.L., M.D.) stated that residuals from the 
veteran's August 1994 VA surgery were post-operative changes 
that were a consequence of surgery to remove a benign tumor 
and did not constitute additional disability.  In a December 
2000 addendum to an August 2000 VA examination, a VA 
physician stated that the veteran's minimal scarring, loss of 
sensation and loss of muscle mass residuals were expected to 
result from the veteran's surgery.

The Board is convinced that the medical evidence shows that 
minimal scarring, loss of sensation and loss of muscle mass 
residuals were likely to follow the type of surgery undergone 
by the veteran in August 1994.  Two VA examiners have 
indicated that the veteran did not suffer additional 
disability as a result of the August 1994 VA surgery, and 
they further noted that his residuals were the necessary 
consequences of his surgery.  The Board finds that the 
extensive physical findings and sound rationale contained in 
the August 2000 VA examination (with the December 2000 
addendum) to be especially persuasive.  As such, the Board is 
compelled to find that the preponderance of the evidence is 
against the veteran's claim.

The Board has reviewed the February 2001 letter from the 
veteran's private physician, R.D.F., M.D.  While Dr. R.D.F. 
does note that the veteran had residual scarring, asymmetry 
secondary to muscle loss, and iatrogenic peripheral nerve 
injury secondary to his August 1994 VA surgery, he noted that 
the veteran had no impairment of ability of the fine motor 
functions of his arms or legs secondary to the August 1994 VA 
surgery.

The Board has reviewed the veteran's statements and hearing 
testimony offered in support of his claim.  As the veteran is 
not a medical expert, however, he is not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In reviewing the foregoing, the Board 
has been cognizant of the "benefit of the doubt" rule, but 
there is not such an approximate balance of the positive 
evidence and the negative evidence to otherwise permit a 
favorable determination.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals of excision of lipoma of the 
right neck as a result of surgical and medical treatment by 
the Department of Veterans Affairs in August 1994 is denied.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

